Per Curiam,
As suggested by the learned counsel for the appellants, the crucial question in the case is whether the $9,000 of bonds issued by the appellee company were purchased *155by the appellants or were taken as collateral security for the indebtedness of the appellee to the appellants. The referee found that the bonds in question were sold and not pledged to the appellants. The finding of the referee was confirmed by the court below. After a careful consideration of the case, we find sufficient evidence before the referee to warrant his finding and having been approved by the court, it will not be disturbed.
Judgment affirmed.